Status under America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stram (US 3,511,235).
	Stram discloses a jet tip 22 for an oral irrigator having a body 82 that extends from a first end to a second end and defining a bore for fluid flow.  The Stram jet tip includes an annular flange 80 permanently fixed to the body 82 by solder (column 4, line 73).  The fixed soldered connection is deemed to meet the undefined “formed integrally” limitation.  A ring 98 is slidably mounted to the body 82 and abuts the flange 80.   The ring is capable of being used to identify the jet tip.  Note the annotated Figures below.

    PNG
    media_image1.png
    431
    669
    media_image1.png
    Greyscale


	In regard to claim 16, note the taper of the outer surface of ring 98.  In regard to claim 17, note washer 101 which meets the broadly claimed “ridge” limitation.  In regard to claim 20, note the annular groove on which washer 96 rests for attaching the jet tip to the oral irrigator.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stram (US 3,511,235) in view of Matsuura et al (US 5,634,791).
As noted above Stram discloses an oral irrigator tip having an integral annular flange and a ring slidably received on the tip body and abutting the flange.  In Stram the ring would inherently have a color and a user would be capable of interpreting the color of that ring as conveying identifying information.  Any particular information that one would possibly interpret from the color of the ring fails to impose any objective ascertainable distinction from the Stram oral irrigation tip.  Stram does not disclose the claimed pump at least partially received in the housing, but rather discloses the flow of fluid from an exterior source through flexible tubes at 14.  Matsuura et al, however, teaches that it is known to provide such hand held oral irrigators with their own reservoir of fluid 6 and a pump 25 in order to provide the flow of fluid.  To have incorporated a reservoir and pump into the Stram oral irrigator so as to eliminate the need to be attached to fluid supply lines as taught by Matsuura et al would have been obvious to one of ordinary skill in the art at the time of the invention.
In regard to claim 5, to have provided for a broadly clip in otrder to help secure the tip to the irrigation handle would have been obvious to one of ordinary skill in the art.  In regard to claim 6, note the narrowed opening at 94 that meets the “restrictor” limitation.  In regard to claim 7, note the washer 101 which meets the broad “ridge” limitation.  In regard to claim 9, note the recess formed in the ring 98 that received ridge 101 (see Figure 3).  In regard to claim 10, it would have been obvious to one of ordinary skill in the art to have extended the flange 80 so that the second end abuts the irrigator handle in order to provide for a more secure connection.   In regard to claim 13 as illustrated in Figure 7 the second end of Stram tip is smaller in diameter than the first end with a tapering of the tip along its length; it would have been obvious to one of ordinary skill in the art (if not inherent) to have formed the bore of the tip with the same taper in order to maintain the wall thickness of the tip throughout its length.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.



If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712